Citation Nr: 1210045	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-18 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right elbow disability.

4.  Entitlement to service connection for a left elbow disability.

5.  Entitlement to service connection for a bilateral wrist disability.

6.  Entitlement to service connection for bilateral shin splints.

7.  Entitlement to service connection for a right epididymal condition.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs
ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from January 2001 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board remanded these matters in March 2010 for additional development, which has been completed.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability likely had onset during service.

2.  The Veteran does not have a left shoulder disability.

3.  The Veteran's right elbow disability likely had onset during service.

4.  The Veteran does not have a left elbow disability.

5.  The Veteran does not have a bilateral wrist or shin disability.

6.  The Veteran's right epididymal condition had onset during service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

2.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

3.  The criteria for service connection for a right elbow disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R.  §§ 3.159, 3.303 (2011).

4.  The criteria for service connection for a left elbow disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

5.  The criteria for service connection for a bilateral wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

6.  The criteria for service connection for a bilateral shin disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).

7.  The criteria for service connection for a right epididymal condition have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza, 7 Vet. App. 498.  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.           § 3.159(a)(2).  In this regard, the Court of Appeals of Veterans Claims (Court) has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

A.  Shoulders

Service treatment records (STRs) show no shoulder conditions at entrance to service and show no injury or complaints related to the shoulders until separation.  Specifically, the October 2004 report of medical history (RMH) states that the right shoulder started hurting in September 2004 and that he was going to have it checked.  In November 2004, the examiner stated that the Veteran's shoulder had improved with Motrin and stretching and that the injury was not considered disabling.  No other STRs indicate shoulder symptomatology.

In July 2007, the Veteran reported hurting his right shoulder a couple of months prior.  A December 2008 VA treatment records indicates that his right shoulder pain had onset two years prior.  He may have injured it throwing something.  He reinjured it two months prior while rock climbing.  The assessment was possible small posterior superior labral tear, mild right impingement signs, and hypermobile joints.  Neither the Veteran nor his provider indicated that the condition was related to service.

April 2010 records show continued complaints of right shoulder pain.  He reported injuring his shoulder in 2003 and that he reinjured it while rock climbing in 2008.  The diagnosis was right shoulder tendonitis.

The Board also considered the Veteran's lay statements.  In his January 2006 claim, he indicated that in-service rope exercises were hard on his hands and forearms.  After consistently performing the exercises for months, his elbow started to throb and he lost strength in his lower arms making hard to hold onto the rope.  Corpsmen told him to take Motrin and rest his arm.  He continues to suffer constant pain and stated that the drills injured his wrists, forearms, elbows, and shoulders.  He reported seeing a trainer and school doctors for his joints but he was not able to provide records from these providers.

In this case, the Board finds that service connection for the left shoulder is not warranted.  The evidence does not show that the Veteran injured or sought treatment for a left shoulder condition during or subsequent to service.  At most, the Veteran complains of pain.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  For example, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, since there is no competent and credible evidence of a current left shoulder disability, the claim must be denied.

Regarding the right shoulder condition, the Veteran complained of right shoulder pain at separation from service and at the time of filing his complaint in January 2006.  He was eventually diagnosed with a possible small posterior superior labral tear, mild right impingement signs, hyper mobile joints, and tendonitis.  Considering all of the evidence, the Board finds the Veteran's statements regarding his activities as a Navy Seal credible.  Consequently, because he had an injury during service, complained of continued pain at or within one year of separation from service, and has a current disability, the Board finds that the Veteran should be given the benefit of the doubt that his right shoulder disability had onset during service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.

B.  Elbows

None of the STRs, including the entrance and separation examinations, indicate complaints or treatment of the elbows.  While his report of medical history (RMH) completed at separation from service indicates painful shoulder, elbow or wrist, the Veteran clarified in the comments section that he had shoulder pain.  The elbows and wrists were not symptomatic.

A September 2005 VA treatment record shows complaints of right elbow pain.  He reported that the pain was the result of military related accidents.  The assessment was right elbow pain.  In a July 2007 VA treatment record, the Veteran reported tingling of the elbow.  Neither he nor the physician related the tingling sensation to service.

An October 2007 VA treatment record shows a past history of right elbow pain associated with physical activities such as surfing and rock climbing.  He was asymptomatic at the time of the evaluation.  Despite the fact that he was asymptomatic, the examiner diagnosed right elbow tendonitis, epicondylitis.  Etiology was not discussed.

The Board also considered the Veteran's lay statements.  In his initial claim, he indicated that in-service rope exercises were hard on his hands and forearms.  After consistently performing the exercises for months, his elbow started to throb and he lost strength in his lower arms.  Corpsmen told him to take Motrin and rest his arm.  He continues to suffer constant pain and stated that the drills injured his wrists, forearms, elbows, and shoulders.  He reported seeing a trainer and school doctors but he was not able to provide records from these providers.

In this case, the Board finds that service connection for the left elbow is not warranted.  The evidence does not show that the Veteran injured or sought treatment for a left elbow condition during or subsequent to service.  At most, he complains of pain.  As cited above, VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  Sanchez-Benitez, 13 Vet. App. 282, Sanchez-Benitez, 259 F.3d 1356; Evans, 12 Vet. App. at 31-32.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau, 2 Vet. App. 141.  Therefore, since there is no competent and credible evidence of a current left elbow disability, the claim must be denied.

Regarding the right elbow condition, the Veteran complained of right elbow pain at the time of filing his complaint in January 2006.  He was eventually diagnosed with tendonitis.  The Board finds the Veteran's statements regarding his activities as a Navy Seal credible; consequently, because he engaged in strenuous activities during service, complained of pain at or within one year of separation from service, and has a current disability, the Board finds that the Veteran should be given the benefit of the doubt that his right elbow disability is related to service.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.

C.  Wrists & Shins

None of the STRs, including the entrance and separation examinations, indicate complaints or treatment of the wrists or shins.  At most, an April 2001 treatment record shows complaints of right calf pain or tightness.  No injuries or symptoms of the lower legs were noted in any other STR, to include the separation examination.
While the RMH completed at separation from service indicates painful shoulder, elbow or wrist, the Veteran clarified in the comments section that he had shoulder pain.  The wrists and shins were not symptomatic.  

During a March 2005 general VA examination, he reported suffering bilateral anterior lateral tibial pain during boot camp, and which persisted for approximately one year.  His current symptoms included minimal pain after a run.  The diagnosis was history of shin splints.  The x-rays were normal.

The Board also considered the Veteran's lay statements.  In his initial claim, he indicated that in-service rope exercises were hard on his hands and forearms.  After consistently performing the exercises for months, his elbow started to throb and he lost strength in his lower arms.  Corpsmen told him to take Motrin and rest his arm.  He continues to suffer constant pain and stated that the drills injured his wrists, forearms, elbows, and shoulders.  He reported seeing a trainer and school doctors but he was not able to provide records from these providers.  He also said his shin pain started during boot camp while running in steel toed boots and that he still feels shin pain when running.

In this case, the Board finds that service connection for bilateral wrist and shin disabilities is not warranted.  The evidence does not show that the Veteran injured or sought treatment for his wrists or shins during or subsequent to service.  At most, he complains of pain.  VA does not generally grant service connection for symptoms alone, without an identified basis for those symptoms.  Sanchez-Benitez, 13 Vet. App. 282, Sanchez-Benitez, 259 F.3d 1356; Evans, 12 Vet. App. at 31-32.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau, 2 Vet. App. 141.  Therefore, since there is no competent and credible evidence of a current bilateral wrist or shin disability, the claims must be denied.


D.  Right Epididymal Condition

The Veteran seeks service connection for a right epididymal condition.  STRs show that he reported a lump in his upper right testicle in December 2003.  The separation examination was silent for complaints or diagnosis of a testicular disability.  

In September 2011, he had a VA examination during which he complained of right testicular pain.  The examiner found no lumps, bumps, or masses of the right testicular area.  The objective examination revealed normal testicles, prostate, epididymis, spermatic cord, scrotum, and seminal vesicles.  Despite the normal test results, the diagnosis was bilateral epididymal cysts.  The examiner opined that the cysts were not related to service but did not provide a rationale to support his opinion.  

Due to the inconsistency in test results versus diagnosis and the lack of supporting rationale as to the etiology of the condition, the examination has little probative value.

Other VA treatment records note the existence of a epididymal cysts and/or bilateral spermatoceles.  Private treatment records dated October 2011 note bilateral epididymal head cysts.

Based upon the evidence, the Board finds that the Veteran should be given the benefit of the doubt that his epididymal cyst or speratoceles had onset during service.  He was treated for the condition during service and complained of continued symptomatology within one year of separation from service.  The Board finds the Veteran's statements regarding continuity of symptomatology credible.  Therefore, service connection for the disability is granted.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.        § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in April 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records and asked the Veteran to provide information from his private treatment providers.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not provided for the claims seeking entitlement to service connection for his left shoulder, left elbow, shins or wrists because the evidence fails to show current chronic disabilities subject to service connection.  As noted above, pain is not a disability for VA purposes.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Notably, the Board remanded this matter, in part, to obtain private treatment records; however, the Veteran failed to provide sufficient information for the Board to attempt to obtain the outstanding evidence.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a right shoulder disability is granted.

Service connection for a left shoulder disability is denied.

Service connection for a right elbow disability is granted.

Service connection for a left elbow disability is denied.

Service connection for a bilateral wrist disability is denied.

Service connection for bilateral shin splints is denied.

Service connection for a right epididymal condition is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


